DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-8, 10, 12-15, 17, 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “a first gate contact coupled to the first gate structure; a first gate via positioned above and coupled to the first gate contact, wherein the first finger portion is coupled to the first gate via; a second gate contact coupled to the second gate structure; and 2/12Application No. 16/668,092Docket No.: LMLTO 11-US-NPReply to Office Action mailed June 10, 2021 a second gate via positioned above and coupled to the first gate contact, wherein the second finger portion is coupled to the second gate via…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporate allowable features of original claim 5 as indicated in previous office action.
With respect to claim 8, the prior art made of record does not disclose or suggest either alone or in combination “first gate vias positioned above and coupled to the first gate contacts, wherein the first finger portions is coupled to the first gate vias; and second gate vias positioned above and coupled to the second gate contacts, wherein the second finger portions is coupled to the second gate via” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporate allowable features of original claim 11 as indicated in previous office action.

With respect to claim 15, the prior art made of record does not disclose or suggest either alone or in combination “a first gate contact coupled to the first shared gate structure, 6/12Application No. 16/668,092Docket No.: LMLTO 11-US-NP Reply to Office Action mailed June 10, 2021a first gate via positioned above and coupled to the first gate contact, wherein the first finger portion is coupled to the first gate via; a second gate contact coupled to the second shared gate structure; and a second gate via positioned above and coupled to the first gate contact, wherein the second finger portion is coupled to the second gate via” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation incorporates allowable features of original claim 18 as indicated in previous office action.
Amendment overcomes objection to claim 17 as set forth in previous office action, hence claim 17 objection is hereby withdrawn.
Amendment overcomes rejection of claims 8, 10-14 under 35 U.S.C 112(b), hence associated 112(b) rejection of claims 8 10-14 are hereby withdrawn.
 Claims 2, 4, 6-7 are allowed being dependent on claim 1.
Claims 10, 12-14, 21-23 are allowed being dependent on claim 8.
Claims 17, 19, 20, 24-26 are allowed being dependent on claim 15.
The closest prior of records are Atsumi (US 2013/0155790 A1) and Smith et al. (US 2005/0073880 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona Time Zone).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on (517)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/             Examiner, Art Unit 2813     


/SHAHED AHMED/               Primary Examiner, Art Unit 2813